Citation Nr: 0127170	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service-
connected anxiety reaction with depressive features, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1966 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  Following a Remand issued by the Board in May 1999, 
further development was conducted.  The claim returns to the 
Board following that development.

The issue of entitlement to an increased evaluation for 
service-connected anxiety reaction with depressive features, 
currently evaluated as 50 percent disabling, is addressed in 
the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran's combat, in-service stressor has been 
corroborated by the evidence of record.

2.  The medical evidence establishes that the veteran 
currently has PTSD as a result of the in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a statement submitted in November 1996, the veteran sought 
an increased evaluation for his service-connected anxiety 
reaction with depressive features on the basis that he was 
being treated for PTSD.  This statement was accepted as a 
claim for service connection for PTSD.  That claim was 
accompanied by the report of VA hospitalization in November 
1996.  The summary of that hospitalization does not include 
notation of specific stressors discussed.  

At the time of a June 1997 VA examination, the veteran 
reported being involved in the "wreck" of a truck in a 
convoy he was in when a rocket hit the base, close to the 
convoy preparing to leave, during his first tour in Vietnam.  
He described other incidents thereafter which he felt were 
stressors.  Based on these stressor descriptions, a diagnosis 
of PTSD was assigned.  

The RO, in September 1997 statement of the case (SOC), 
advised the veteran that regulations required corroboration 
of non-combat stressors.  The veteran then submitted more 
detailed statements received in January 1998 and in June 
1999.  The June 1999 statement included a description of an 
incident in which the veteran was assigned to ride in a 
supply convoy which was hit by rocket fire as it was leaving, 
or shortly after it left the base.  The veteran specified 
that this happened a short time, about a week, after he was 
assigned to the 110th Transportation Company (TC).  The 
veteran's service personnel records reflect that he was first 
assigned to the 110th TC in November 1969, during his first 
tour in Vietnam; however, the veteran did not reference the 
month or year in which he believed this stressor occurred in 
the stressor statement.

The March 1, 2001, development letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly known as the Environmental Services Group (ESG), 
stated that they were unable to verify any of the stressors 
listed in the claim.  However, the Board notes that the RO 
did not include in the summary to USASCRUR the description or 
date of the convoy stressor the veteran alleged he suffered 
shortly after joining the 110th  TC.  Nevertheless, the 
USASCRUR letter and information reflects that the 110th TC 
was subject to an enemy rocket attack in early December 1969, 
shortly after the veteran was attached to that company. 

The veteran consistently alleged that the death of a friend, 
identified as J.B., in Vietnam in June 1970 was also a 
stressor.  While no information regarding this allegation was 
included in the summary provided to USASCRUR, and no evidence 
has been developed to attempt to corroborate the alleged 
stressor, the Board notes that the name of a servicemember 
whose death in June 1970 is included in the list on the wall 
of the Vietnam Veterans Memorial matches the name of the 
friend provided by the veteran; the listed hometown of the 
servicemember who died in June 1970 is about 25 miles from 
the veteran's hometown, and both towns are in the same county 
of a very rural area.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

In this case, the veteran has consistently alleged as a 
stressor a rocket attack which hit a truck in his convoy as 
he was leaving the base of the 110th TC, although no 
servicemember was killed in that attack.  The veteran's 
account is credible, consistent with the circumstances, and 
consistent with the information provided by USASCRUR.  The 
evidence from USASCRUR is consistent with the veteran's 
stressor description and is sufficient to corroborate the 
stressor the veteran alleged he was exposed to in late 1969.  

Moreover, the veteran described this corroborated stressor, 
among other stressors not corroborated, to the physicians who 
have repeatedly diagnosed PTSD.  Medical evidence establishes 
a link between the stressor and the diagnosis of PTSD.  
Accordingly, the Board concludes that the criteria for an 
award of service connection for PTSD have been met.  38 
C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

By a rating decision issued in January 1973, the veteran was 
awarded service connection for psychoneurosis, anxiety 
reaction.  The veteran is seeking an increased evaluation for 
his service-connected psychiatric disability, which has been 
evaluated as 50 percent disabling from October 26, 1994.  
After the RO has implemented the Board decision, above, and 
has granted service connection for PTSD, the RO should 
readjudicate the evaluation of the service-connected 
psychiatric disabilities.

As noted above, there has been a significant change in the 
law during the pendency of this appeal, with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law, effective in 
November 2000, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
provides, in pertinent part, that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  Regulations 
have been implemented in support of the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) [to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  
In this case, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).

The Board also notes that, during the pendency of this claim, 
the Federal Circuit Court of Appeals determined that VA must 
infer a claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) under certain 
circumstances, including when the veteran seeks higher 
evaluations for service-connected disabilities and has 
submitted evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. May 29, 2001).  The 
veteran in this case is seeking an increased evaluation for 
his service-connected psychiatric disability.  Following the 
Board's May 1999 remand, the veteran submitted evidence that 
he has been awarded Social Security Disability benefits as a 
result of his service-connected psychiatric disabilities.  
Given the favorable decision regarding service connection for 
PTSD, and in light of the precedent opinion in Roberson, and 
the provisions of the VCAA and its implementing regulations 
pertaining to medical examinations, the RO must consider a 
claim of entitlement to TDIU, unless such a claim would be 
moot.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain any records of 
VA clinical treatment of the veteran from 
August 1999 to the present.  The RO 
should ask the veteran to identify any 
additional available private clinical 
record which might be relevant to the 
claim on appeal.  The RO should attempt 
to obtain all identified records, 
including any records identified in the 
SSA determination which are not yet 
associated with the claims file, after 
the veteran signs and returns any 
necessary forms authorizing the release 
of any identified private records.  If 
any identified records cannot be obtained 
or are unavailable, it should be so 
stated for the record, and the RO should 
inform the veteran and his representative 
of all results of requests for records.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the service-
connected psychiatric disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination, including a copy of this 
REMAND.  The examiner should reconcile 
any conflicting medical evidence, and 
should be requested to determine what 
diagnostic formulation(s) is/are best 
supported by the record and current 
examination.  If an anxiety reaction with 
depressive features for which service 
connection was granted in 1973 is still 
present as a separate diagnostic entity, 
the examiner should state what symptoms 
and factors of disability are 
manifestations of the anxiety reaction 
with depressive features, as 
distinguished from those symptoms 
evaluated as part of the evaluation of 
PTSD.  The examination report should 
include a Global Assessment of 
Functioning (GAF) score.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for service-connected anxiety 
reaction with depressive features.  The 
RO should then consider a claim for TDIU, 
if such a claim would not be moot.  The 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and his day-to-day 
occupational functioning.  A written copy 
of the report should be associated with 
the claims folder.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


